Citation Nr: 1750383	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-36 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and October 1982 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  Jurisdiction of this matter was subsequently transferred to the RO in Houston, Texas.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's bilateral shoulder disabilities originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder disability, currently diagnosed as shoulder strain with bursitis and trapezius muscle pain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

 In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran initiated a claim for service connection for bilateral shoulder disability while he was on active duty, as part of the pre-discharge claim program.  His service treatment records show he was treated for shoulder pain on numerous occasions prior to separation.  During his May 2017 Board hearing, the Veteran competently reported his shoulder manifestations began as a result of lifting heavy Aim-9 sidewinder missiles onto the wings of F-16 fighter aircraft.  As such, the Board finds there is clear evidence of an in-service injury.  

Additionally, the Veteran's outpatient treatment notes from the Houston VAMC, and private treatment notes from Dr. C.D., show consistent and ongoing treatment for bilateral shoulder bursitis and arthralgia since his separation from active duty.  During the Veteran's March 2009 and May 2017 VA examinations the Veteran was noted to be experiencing bilateral shoulder strains and trapezius muscle pain.  The Veteran also provided a statement from Dr. J.S. in June 2017, where the physician stated he had treated the Veteran for "many years."  The physician went on to indicate the Veteran's current bilateral shoulder disability is "more likely than not, related to his time in service."  

By contrast, during the Veteran's May 2017 VA examination, the examining nurse practitioner found the Veteran's shoulder disability was less likely than not incurred in or caused by military service.  In support of this conclusion, the examiner stated the Veteran had "no injury in service" and currently only has complaints related to trapezius muscle pain.  In this respect, the examiner entirely disregarded the Veteran's reports of an injury lifting missiles in service, as well as his prior medical diagnoses of shoulder strain and bursitis.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, several clinicians have diagnosed the Veteran with a range of bilateral shoulder disorders.  It is clear from both the Veteran's initial claim and subsequent reports that his shoulder manifestations originated during his active service.  Additionally, both the Veteran's ongoing clinical records, and his private physician have established a nexus between the Veteran's in-service symptoms and his presently diagnosed shoulder disabilities.  Indeed, the March 2009 VA examiner diagnosed a bilateral strain within months of the Veteran's discharge from active duty.  The Board has not found the determinations of the May 2017 VA examiner to be more probative than those of the Veteran's treating clinician.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his bilateral shoulder disability.






ORDER

Service connection for bilateral shoulder disability, currently diagnosed as shoulder strain with bursitis and trapezius muscle pain, is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


